Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 1 of 20 Page ID #:458




   1
   2
   3
   4
   5
   6
   7
                             UNITED STATES DISTRICT COURT
   8
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9
  10
     DEVONTE STEPHENSON,                           Case No. 5:21-CV-00526-JAK (KKx)
  11 individually and as successor in interest     [The Hon. John A. Kronstadt,
     to Decedent LEROY STEPHENSON;                 Magistrate, Kenly K. Kato]
  12 LINDEN STEPHENSON, individually
     and as successor in interest to Decedent
  13 LEROY STEPHENSON; KEANDRE
     STEPHENSON, individually and as
  14 successor in interest to Decedent             [PROPOSED] PROTECTIVE
     LEROY STEPHENSON,                             ORDER RE CONFIDENTIAL
  15                                               DOCUMENTS
                  Plaintiffs,
  16
           v.                                      [NOTE CHANGES BY COURT]
  17
     STATE OF CALIOFRNIA, COUNTY
  18 OF RIVERSIDE; DANE NOREM;
     JEFFREY MCKEE; MATT BORDEN;                   Complaint Filed:            02/08/2021
  19 and DOES 1 through 100, inclusive,            Trial Date:                 Not Yet Set
  20
                   Defendants.
  21
  22
  23
  24         PURSUANT TO THE STIPULATION OF THE PARTIES (“Stipulation for
  25 Entry of Protective Order re Confidential Documents”), and pursuant to the Court’s
  26 inherent and statutory authority, including but not limited to the Court’s authority under
  27 the applicable Federal Rules of Civil Procedure and the United States District Court,
  28
                                                  1
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 2 of 20 Page ID #:459




   1 Central District of California Local Rules; after due consideration of all of the relevant
   2 pleadings, papers, and records in this action; and upon such other evidence or argument
   3 as was presented to the Court; Good Cause appearing therefor, and in furtherance of
   4 the interests of justice,
   5         IT IS HEREBY ORDERED that:
   6 1.      SCOPE OF PROTECTION.
   7         The protections conferred by the parties’ Stipulation and this Order cover not
   8 only Protected Material/Confidential Documents (as defined below), but also (1) any
   9 information copied or extracted from Protected Material; (2) all copies, excerpts,
  10 summaries, or compilations of Protected Material; and (3) any testimony,
  11 conversations, or presentations by Parties or their Counsel that might reveal Protected
  12 Material. However, the protections conferred by the parties’ Stipulation and this Order
  13 do not cover the following information: (a) any information that is in the public domain
  14 at the time of disclosure to a Receiving Party or becomes part of the public domain after
  15 its disclosure to a Receiving Party as a result of publication not involving a violation of
  16 this Order, including becoming part of the public record through trial or otherwise; and
  17 (b) any information known to the Receiving Party prior to the disclosure or obtained by
  18 the Receiving Party after the disclosure from a source who obtained the information
  19 lawfully and under no obligation of confidentiality to the Designating Party.
  20         Except to the extent specified herein (if any), any use of Protected Material at
  21 trial shall not be governed by this Order, but may be governed by a separate agreement
  22 or order.    The Definitions section of the parties' associated Stipulation (§ 2) is
  23 incorporated by reference herein.
  24         Any use of Protected Material at trial shall be governed by the Orders of the trial
  25 judge: the Stipulation and its associated Protective Order do(es) not govern the use of
  26 Protected Material at trial.
  27         Nothing in parties’ Stipulation or this Order shall be construed as binding upon
  28
                                                  2
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 3 of 20 Page ID #:460




   1 the Court or its court personnel, who are subject only to the Court’s internal procedures
   2 regarding the handling of materials filed or lodged, including materials filed or lodged
   3 under seal.
   4         A.      PURPOSES AND LIMITATIONS.
   5         Disclosure and discovery activity in this action are likely to involve production
   6 of confidential, proprietary, or private information for which special protection from
   7 public disclosure and from use for any purpose other than prosecuting or defending this
   8 litigation would be warranted.        Accordingly, the parties have stipulated to and
   9 petitioned the court to enter the following Order.
  10         The parties have acknowledged that this Order does not confer blanket
  11 protections on all disclosures or responses to discovery and that the protection it affords
  12 extends only to the specified information or items that are entitled to treatment as
  13 confidential.
  14         The parties further acknowledge, as set forth below, that this Order creates no
  15 entitlement to file confidential information under seal, except to the extent specified
  16 herein; Central District Local Rules 79-5.1 and 79-5.2 set(s) forth the procedures that
  17 must be followed and reflects the standards that will be applied when a party seeks
  18 permission from the Court to file material under seal.
  19         Nothing in the parties’ Stipulation or in this Order shall be construed as any
  20 entitlement for the parties to file any documents or materials under seal; nor shall the
  21 parties’ Stipulation or this Order be construed as any exemption from any of the
  22 requirements of Central District Local Rule 79-5. The parties are required to comply
  23 with the applicable Local Rules in their entirety. If the Court denies a party’s request
  24 for filing material under seal, that material may be filed in the public record unless
  25 otherwise instructed by the Court.
  26         Nothing in this Order shall be construed so as to require or mandate that any
  27 Party disclose or produce privileged information or records that could be designated as
  28
                                                  3
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 4 of 20 Page ID #:461




   1 Confidential Documents/Protected Material hereunder.
   2 2.     DURATION OF PROTECTION.
   3        Even after final disposition of this litigation, the confidentiality obligations
   4 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
   5 in writing or a court order otherwise directs.
   6        Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   7 defenses in this action, with or without prejudice; or (2) final judgment herein after the
   8 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
   9 action, including the time limits for filing any motions or applications for extension of
  10 time pursuant to applicable law.
  11 3.     DESIGNATION           OF     PROTECTED          MATERIAL/CONFIDENTIAL
  12        DOCUMENTS.
  13        3.1.   Exercise of Restraint and Care in Designating Material for Protection.
  14        Each Party or non-party that designates information or items for protection under
  15 the parties’ Stipulation and this Order must take care to limit any such designation to
  16 specific material that qualifies under the appropriate standards. A Designating Party
  17 must take care to designate for protection only those parts of material, documents,
  18 items, or oral or written communications that qualify – so that other portions of the
  19 material, documents, items or communications for which protection is not warranted
  20 are not swept unjustifiably within the ambit of this Order.
  21        Mass, indiscriminate, or routine designations are prohibited. Designations that
  22 are shown to be clearly unjustified, or that have been made for an improper purpose
  23 (e.g., to unnecessarily encumber or inhibit the case development process, or to impose
  24 unnecessary expenses and burdens on other parties), expose the Designating Party to
  25 sanctions.
  26        If it comes to a Party’s or a non-party’s attention that information or items that it
  27 designated for protection do not qualify for protection at all, or do not qualify for the
  28
                                                  4
                         PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 5 of 20 Page ID #:462




   1 level of protection initially asserted, that Party or non-party must promptly notify all
   2 other parties that it is withdrawing the mistaken designation.
   3        3.2.   Manner and Timing of Designations. Except as otherwise provided in this
   4 Order, or as otherwise stipulated or ordered, material that qualifies for protection under
   5 this Order must be clearly so designated before the material is disclosed or produced.
   6        Designation in conformity with this Order requires:
   7        (a)    for information in documentary form (apart from transcripts of depositions
   8 or other pretrial or trial proceedings, and regardless of whether produced in hardcopy
   9 or electronic form), that the Producing Party affix the legend “CONFIDENTIAL” to
  10 each page that contains Protected Material. If only a portion or portions of the material
  11 on a page qualifies for protection, the Producing Party also must clearly identify the
  12 protected portion(s) (e.g., by making appropriate markings in the margins) and must
  13 specify, for each portion that it is “CONFIDENTIAL.”             The placement of such
  14 “CONFIDENTIAL” stamp on such page(s) shall not obstruct the substance of the
  15 page’s (or pages’) text or content.
  16        A Party or non-party that makes original documents or materials available for
  17 inspection need not designate them for protection until after the Receiving Party has
  18 indicated which material it would like copied and produced. During the inspection and
  19 before the designation, all of the material made available for inspection shall be deemed
  20 “CONFIDENTIAL.” After the Receiving Party has identified the documents it wants
  21 copied and produced, the Producing Party must determine which documents, or
  22 portions thereof, qualify for protection under this Order. Then, before producing the
  23 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to
  24 each page that contains Protected Material. If only a portion or portions of the material
  25 on a page qualifies for protection, the Producing Party also must clearly identify the
  26 protected portion(s) (e.g., by making appropriate markings in the margins).
  27        (b)    for testimony given in deposition or in other pretrial or trial proceedings,
  28
                                                  5
                         PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 6 of 20 Page ID #:463




   1 that the Party or non-party offering or sponsoring the testimony identify on the record,
   2 before the close of the deposition, hearing, or other proceeding, all protected testimony,
   3 and further specify any portions of the testimony that qualify as “CONFIDENTIAL.”
   4 When it is impractical to identify separately each portion of testimony that is entitled
   5 to protection, and when it appears that substantial portions of the testimony may qualify
   6 for protection, the Producing Party may invoke on the record (before the deposition or
   7 proceeding is concluded) a right to have up to twenty (20) days to identify the specific
   8 portions of the testimony as “CONFIDENTIAL.” Only             those   portions   of   the
   9 testimony that are appropriately designated as “CONFIDENTIAL” for protection
  10 within the 20 days shall be covered by the provisions of the parties’ Stipulation and this
  11 Protective Order.
  12 The court reporter must affix to each such page the legend “CONFIDENTIAL,” as
  13 instructed by the Producing Party.
  14         (c)    for information produced in some form other than documentary, and for
  15 any other tangible items (including but not limited to information produced on disc or
  16 electronic data storage device), that the Producing Party affix in a prominent place on
  17 the exterior of the container or containers in which the information or item is stored the
  18 legend “CONFIDENTIAL.” If only portions of the information or item warrant
  19 protection, the Producing Party, to the extent practicable, shall identify the protected
  20 portions, specifying the material as “CONFIDENTIAL.”
  21         3.3.   Inadvertent Failures to Designate. If timely corrected (preferably, though
  22 not necessarily, within 30 days of production or disclosure of such material), an
  23 inadvertent failure to designate qualified information or items as “CONFIDENTIAL”
  24 does not, standing alone, waive the Designating Party’s right to secure protection under
  25 the parties’ Stipulation and this Order for such material. If material is appropriately
  26 designated as “CONFIDENTIAL” after the material was initially produced, the
  27 Receiving Party, on timely notification of the designation, must make reasonable efforts
  28
                                                  6
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 7 of 20 Page ID #:464




   1 to assure that the material is treated in accordance with the parties’ Stipulation and this
   2 Order.
   3         3.4.   Alteration of Confidentiality Stamp Prohibited. A Receiving Party shall
   4 not alter, edit, or modify any Protected Material so as to conceal, obscure, or remove a
   5 “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party take any
   6 other action so as to make it appear that Protected Material is not subject to the terms
   7 and provisions of the parties’ Stipulation and this Order. However, nothing in this
   8 section shall be construed so as to prevent a Receiving Party from challenging a
   9 confidentiality designation subject to the provisions of section 4, infra.
  10 4.      CHALLENGING CONFIDENTIALITY DESIGNATIONS.
  11         4.1.   Timing of Challenges.        Any Party or non-party may challenge a
  12 designation of confidentiality at any time that is consistent with the Court's Scheduling
  13 Order. Unless a prompt challenge to a Designating Party’s confidentiality designation
  14 is necessary to avoid foreseeable substantial unfairness, unnecessary economic
  15 burdens, or a later significant disruption or delay of the litigation, a Party does not waive
  16 its right to challenge a confidentiality designation by electing not to mount a challenge
  17 promptly after the original designation is disclosed.
  18         4.2.   Meet and Confer. Prior to challenging a confidentiality designation, a
  19 Party shall initiate a dispute resolution process by providing written notice of each
  20 specific designation it is challenging, and describing the basis (and supporting authority
  21 or argument) for each challenge. To avoid ambiguity as to whether a challenge has been
  22 made, the written notice must recite that the challenge to confidentiality is being made
  23 in accordance with this Protective Order. The parties shall attempt to resolve each
  24 challenge in good faith and must begin the process by conferring directly (in voice to
  25 voice dialogue, either in person, telephonically, or by other comparable means, but not
  26 by correspondence) within 14 days of the date of service of notice.
  27         In conferring, the Party challenging the designation must explain the specific
  28
                                                   7
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 8 of 20 Page ID #:465




   1 basis for its belief that the confidentiality designation was not proper and must give the
   2 Designating Party an opportunity to review the designated material, to reconsider the
   3 circumstances, and, if no change in designation is offered, to explain the basis for the
   4 chosen designation. A Party may proceed to the next stage of the challenge process only
   5 if it has engaged in this meet and confer process first or establishes that the Designating
   6 Party is unwilling to participate in the meet and confer process in a timely manner.
   7         Frivolous challenges, and those challenges made for an improper purpose (e.g.,
   8 to harass or impose unnecessary expenses and burdens on other parties), may expose
   9 the Party making to challenge to sanctions.
  10         4.3.   Judicial Intervention.    If the Parties cannot resolve a confidentiality
  11 challenge without court intervention, the Party challenging the designation shall file
  12 and serve a motion to remove confidentiality (under the applicable rules for filing and
  13 service of discovery motions) within 14 days of the parties agreeing that the meet and
  14 confer process will not resolve their dispute, or by the first day of trial of this matter,
  15 whichever date is earlier – unless the parties agree in writing to a longer time.
  16         The parties must comply with Central District Local Rules 37-1 and 37-2
  17 (including the joint stipulation re discovery dispute requirement) in any motion
  18 associated with this Protective Order.
  19         The Party wishing to challenge a designation may file a motion challenging a
  20 confidentiality designation at any time that is consistent with the Court’s Scheduling
  21 Order, if there is good cause for doing so, including a challenge to the designation of a
  22 deposition transcript or any portions thereof. Any motion brought pursuant to this
  23 provision must be accompanied by a competent declaration affirming that the movant
  24 has complied with the meet and confer requirements imposed by the preceding
  25 paragraph.
  26         The burden of persuasion in any such challenge proceeding shall be on the
  27 Designating Party, regardless of whether the Designating Party is the moving party or
  28
                                                   8
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 9 of 20 Page ID #:466




   1 whether such Party sought or opposes judicial intervention. Frivolous challenges, and
   2 those made for an improper purpose (e.g., to harass or impose unnecessary expenses
   3 and burdens on other parties) may expose the Challenging Party to sanctions. Unless
   4 the Designating Party has waived the confidentiality designation by failing to oppose a
   5 motion to remove confidentiality as described above, all parties shall continue to afford
   6 the material in question the level of protection to which it is entitled under the Producing
   7 Party’s designation until the court rules on the challenge.
   8         4.4.   Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
   9 Designating Party may remove Protected Material/Confidential Documents from some
  10 or all of the protections and provisions of the parties’ Stipulation and this Order at any
  11 time by any of the following methods:
  12         (a)    Express Written Withdrawal.        A Designating Party may withdraw a
  13 “CONFIDENTIAL” designation made to any specified Protected Material/Confidential
  14 Documents from some or all of the protections of the parties’ Stipulation and this Order
  15 by an express withdrawal in a writing signed by such Party (or such Party’s Counsel,
  16 but not including staff of such Counsel) that specifies and itemizes the Disclosure or
  17 Discovery Material previously designated as Protected Material/Confidential
  18 Documents that shall no longer be subject to all or some of the provisions of the parties’
  19 Stipulation and Order. Such express withdrawal shall be effective when transmitted or
  20 served upon the Receiving Party. If a Designating Party is withdrawing Protected
  21 Material from only some of the provisions/protections of the parties’ Stipulation and
  22 this Order, such Party must state which specific provisions are no longer to be enforced
  23 as to the specified material for which confidentiality protection hereunder is withdrawn.
  24 Otherwise, such withdrawal shall be construed as a withdrawal of such material from
  25 all of the protections/provisions of the parties’ Stipulation and this Order;
  26         (b)    Express Withdrawal on the Record. A Designating Party may withdraw a
  27 “CONFIDENTIAL” designation made to any specified Protected Material/
  28
                                                   9
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 10 of 20 Page ID #:467




   1 Confidential Documents from all of the provisions/protections of the parties’
   2 Stipulation and this Order by verbally consenting in court proceedings on the record to
   3 such withdrawal – provided that such withdrawal specifies the Disclosure or Discovery
   4 Material previously designated as Protected Material/Confidential Documents that
   5 shall no longer be subject to any of the provisions of the parties’ Stipulation and this
   6 Order. A Designating Party is not permitted to withdraw Protected Material from only
   7 some of the protections/ provisions of the parties’ Stipulation and this Order by this
   8 method;
   9         (c)    Implicit Withdrawal by Publication or Failure to Oppose Challenge. A
  10 Designating Party shall be construed to have withdrawn a “CONFIDENTIAL”
  11 designation made to any specified Protected Material/Confidential Documents from all
  12 of the provisions/protections of the parties’ Stipulation and this Order by either
  13 (1) making such Protected Material/Confidential Records part of the public record –
  14 including but not limited to attaching such as exhibits to any filing with the Court
  15 without moving, prior to such filing, for the Court to seal such records; or (2) failing to
  16 timely oppose a Challenging Party’s motion to remove a “CONFIDENTIAL”
  17 designation to specified Protected Material/Confidential Documents.
  18         Nothing in the parties’ Stipulation and this Order shall be construed so as to
  19 require any Party to file Protected Material/Confidential Documents under seal, unless
  20 expressly specified herein.
  21 5.      ACCESS TO AND USE OF PROTECTED MATERIAL.
  22         5.1.   Basic Principles. A Receiving Party may use Protected Material that is
  23 disclosed or produced by another Party or by a non-party in connection with this case
  24 only for preparing, prosecuting, defending, or attempting to settle this litigation – up to
  25 and including final disposition of the above-entitled action – and not for any other
  26 purpose, including any other litigation or dispute outside the scope of this action. Such
  27 Protected Material may be disclosed only to the categories of persons and under the
  28
                                                  10
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 11 of 20 Page ID #:468




   1 conditions described in the parties’ Stipulation and this Order. When the above entitled
   2 litigation has been terminated, a Receiving Party must comply with the provisions of
   3 section 9, below (FINAL DISPOSITION).
   4         Protected Material must be stored and maintained by a Receiving Party at a
   5 location and in a manner that ensures that access is limited to the persons authorized
   6 under the parties’ Stipulation and its Order.
   7         5.2.   Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
   8 otherwise ordered by the Court or permitted in writing by the Designating Party, a
   9 Receiving Party may disclose any information or item designated "CONFIDENTIAL"
  10 only to:
  11         (a)    the Receiving Party’s Outside Counsel of record in this action, as well as
  12 employees of such Counsel to whom it is reasonably necessary to disclose the
  13 information for this litigation;
  14         (b)    the officers, directors, and employees (including House Counsel) of the
  15 Receiving Party to whom disclosure is reasonably necessary for this litigation – each
  16 of whom, by accepting receipt of such Protected Material, thereby agree to be bound
  17 by the parties’ Stipulation and this Order;
  18         (c)    Experts (as defined in the parties’ Stipulation) of the Receiving Party to
  19 whom disclosure is reasonably necessary for this litigation – each of whom, by
  20 accepting receipt of such Protected Material, thereby agree to be bound by the parties’
  21 Stipulation and this Order;
  22         (d)    court reporters, their staffs, and Professional Vendors to whom disclosure
  23 is reasonably necessary for this litigation – each of whom, by accepting receipt of such
  24 Protected Material, thereby agree to be bound by the parties’ Stipulation and this Order;
  25         (e)    during their depositions, witnesses in the action to whom disclosure is
  26 reasonably necessary – each of whom, by accepting receipt of such Protected Material,
  27 thereby agree to be bound by the parties’ Stipulation and this Order. Pages of
  28
                                                   11
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 12 of 20 Page ID #:469




   1 transcribed deposition testimony or exhibits to depositions that reveal Protected
   2 Material may not be disclosed to anyone except as permitted under the parties’
   3 Stipulation and this Protective Order;
   4         (f)    the author or custodian of a document containing the information that
   5 constitutes Protected Material, or other person who otherwise possessed or knew the
   6 information; and
   7         (g)    the Court and its personnel.
   8         5.3.   Notice of Confidentiality. Prior to producing or disclosing Protected
   9 Material/Confidential Documents to persons to whom the parties’ Stipulation and this
  10 Order permits disclosure or production (see section 5.2, supra), a Receiving Party shall
  11 provide a copy of this Order to such persons so as to put such persons on notice as to
  12 the restrictions imposed upon them herein: except that, for court reporters, Professional
  13 Vendors, and for witnesses being provided with Protected Material during a deposition,
  14 it shall be sufficient notice for Counsel to give the witness a verbal admonition (on the
  15 record, for witnesses) regarding the provisions of the parties’ Stipulation and this Order
  16 and such provisions’ applicability to specified Protected Material at issue.
  17         5.4.   Reservation of Rights. Nothing in the parties’ Stipulation and this Order
  18 shall be construed so as to require any Producing Party to designate any records or
  19 materials as “CONFIDENTIAL.” Nothing in the parties’ Stipulation or this Order shall
  20 be construed so as to prevent the admission of Protected Material into evidence at the
  21 trial of this action, or in any appellate proceedings for this action, solely on the basis
  22 that such Disclosure or Discovery Material has been designated as Protected
  23 Material/Confidential Documents.         Notwithstanding the foregoing, nothing in the
  24 parties’ Stipulation or this Order shall be construed as a waiver of any privileges or of
  25 any rights to object to the use or admission into evidence of any Protected Material in
  26 any proceeding; nor shall anything herein be construed as a concession that any
  27 privileges asserted or objections made are valid or applicable.
  28
                                                   12
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 13 of 20 Page ID #:470




   1         Nothing in the parties’ Stipulation or this Order shall be construed so as to
   2 prevent the Designating Party (or its Counsel or custodian of records) from having
   3 access to and using Protected Material designated by that Party in the manner in which
   4 such persons or entities would typically use such materials in the normal course of their
   5 duties or profession – except that the waiver of confidentiality provisions shall apply
   6 (see section 4.4(c), supra).
   7         5.5.   Requirement to File Confidential Documents Under Seal. Confidential
   8 Documents must be submitted in all law and motion proceedings before the Court if
   9 done so under seal pursuant to Federal Rules of Civil Procedure 5.2 and 26 and/or
  10 United States District Court, Central District of California Local Rules 79-5.1 and 79-
  11 5.2 (as applicable) and pursuant to the provisions of the parties’ Stipulation and this
  12 Order. If any Receiving Party attaches any Confidential Documents to any pleading,
  13 motion, or other paper to be filed, lodged, or otherwise submitted to the Court, such
  14 Confidential Document(s) shall be filed/lodged under seal pursuant to Federal Rules of
  15 Civil Procedure 5.2 and 26 and/or United States District Court, Central District of
  16 California Local Rules 79-5.1 and 79-5.2 to the extent applicable.
  17         However, this paragraph (¶ 5.5) shall not be construed so as to prevent a
  18 Designating Party or counsel from submitting, filing, lodging, or publishing any
  19 document it has previously designated as a Confidential Document without compliance
  20 with this paragraph’s requirement to do so under seal (i.e., a producing-disclosing party
  21 or counsel may submit or publish its own Confidential Documents without being in
  22 violation of the terms of the parties’ Stipulation and this Protective Order).
  23         Furthermore, a Receiving Party shall be exempted from the requirements of this
  24 paragraph as to any specifically identified Confidential Document(s) where – prior to
  25 the submission or publication of the Confidential Document(s) at issue – the
  26 Designating Party of such specifically identified Confidential Document(s) has
  27 waived/withdrawn the protections of the parties’ Stipulation and this Order (pursuant
  28
                                                 13
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 14 of 20 Page ID #:471




   1 to paragraph 4.4, supra).
   2         A Receiving Party shall also be exempt from the sealing requirements of this
   3 paragraph (¶ 5.5) where the Confidential Documents/Protected Material at issue is/are
   4 not documents, records, or information regarding:
   5         (1)   private, personal information contained in peace officer personnel files
   6 (such as social security numbers, driver’s license numbers or comparable personal
   7 government identification numbers, residential addresses, compensation or pension or
   8 personal property information, credit card numbers or credit information, dates of birth,
   9 tax records and information, information related to the identity of an officer’s family
  10 members or co-residents, and comparable personal information about the officer or his
  11 family);
  12         (2)   any internal affairs or comparable investigation by any law enforcement
  13 agency into alleged officer misconduct; and/or
  14         (3)   the medical records or records of psychiatric or psychological treatment of
  15 any peace officer or party to this action.
  16         Nothing in this paragraph shall be construed to bind the Court or its authorized
  17 staff so as to limit or prevent the publication of any Confidential Documents to the jury
  18 or factfinder, at the time of trial of this matter, where the Court has deemed such
  19 Confidential Documents to be admissible into evidence.
  20         Nothing in the parties’ Stipulation or in this Order shall be construed as any
  21 entitlement for the parties to file any documents or materials under seal; nor shall the
  22 parties’ Stipulation or this Order be construed as any exemption from any of the
  23 requirements of Central District Local Rule 79-5. The parties are required to comply
  24 with the applicable Local Rules in their entirety. If the Court denies a party’s request
  25 for filing material under seal, that material may be filed in the public record unless
  26 otherwise instructed by the Court.
  27
  28
                                                  14
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 15 of 20 Page ID #:472




   1 6.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   2        IN OTHER LITIGATION.
   3        If a Party is served with a subpoena or a court order issued in other litigation that
   4 compels disclosure of any information or items in the Party's possession or control
   5 which had been designated in this action as “CONFIDENTIAL,” that Party must:
   6        (a) promptly notify in writing the Designating Party, preferably (though not
   7 necessarily) by facsimile or electronic mail. Such notification shall include a copy of
   8 the subpoena or court order at issue, if possible;
   9        (b) promptly notify in writing the party who caused the subpoena or order to
  10 issue in the other litigation that some or all of the material covered by the subpoena or
  11 order is subject to the parties’ Stipulation and this Protective Order. Such notification
  12 shall include a specific reference to the parties’ Stipulation and this Protective Order;
  13 and
  14        (c) cooperate with respect to all reasonable procedures sought to be pursued by
  15 all sides in any such situation, while adhering to the terms of the parties’ Stipulation
  16 and this Order.
  17        If the Designating Party timely seeks a protective order, the Party served with
  18 the subpoena or court order shall not produce any information designated in this action
  19 as “CONFIDENTIAL” before a determination by the court from which the subpoena
  20 or order issued, unless the Party has obtained the Designating Party’s permission. The
  21 Designating Party shall bear the burden and expense of seeking protection in that court
  22 of its confidential material – and nothing in these provisions should be construed as
  23 authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
  24 from another court.
  25        The purpose of this section is to ensure that the affected Party has a meaningful
  26 opportunity to preserve its confidentiality interests in the court from which the
  27 subpoena or court order issued.
  28
                                                  15
                         PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 16 of 20 Page ID #:473




   1 7.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
   2         7.1.   Unauthorized Disclosure of Protected Material.
   3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   4 Protected Material to any person or in any circumstance not authorized under the
   5 parties’ Stipulation and this Order, the Receiving Party must:
   6         (a) notify in writing the Designating Party of the unauthorized disclosures;
   7         (b) use its best efforts to retrieve all copies of the Protected Material;
   8         (c) inform the person or persons to whom unauthorized disclosures were made
   9 of all the terms of this Order; and
  10         (d) request that such person or persons consent to be bound by the Stipulation
  11 and this Order.
  12         7.2.   Inadvertent Production of Privileged or Otherwise Protected Material.
  13         When a Producing Party gives notice to Receiving Parties that certain
  14 inadvertently produced material is subject to a claim of privilege or other protection,
  15 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  16 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  17 may be established in an e-discovery order that provides for production without prior
  18 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  19 parties reach an agreement on the effect of disclosure of a communication or
  20 information covered by the attorney-client privilege or work product protection, the
  21 parties may incorporate their agreement in the stipulated protective order submitted to
  22 the Court.
  23 8.      PUBLICATION OF PROTECTED MATERIAL PROHIBITED.
  24         8.1.   Filing of Protected Material.
  25         Without advance written permission from the Designating Party, or a court order
  26 secured after appropriate notice to all interested persons, a Receiving Party may not file
  27 in the public record in this action any Protected Material. A Party that seeks to file
  28
                                                    16
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 17 of 20 Page ID #:474




   1 under seal any Protected Material must comply with the applicable Federal and Local
   2 Rules.
   3          Nothing in the parties’ Stipulation or in this Order shall be construed as any
   4 entitlement for the parties to file any documents or materials under seal; nor shall the
   5 parties’ Stipulation or this Order be construed as any exemption from any of the
   6 requirements of Central District Local Rule 79-5. The parties are required to comply
   7 with the applicable Local Rules in their entirety. If the Court denies a party’s request
   8 for filing material under seal, that material may be filed in the public record unless
   9 otherwise instructed by the Court.
  10          8.2.   Public Dissemination of Protected Material.
  11          A Receiving Party shall not publish, release, post, or disseminate Protected
  12 Material to any persons except those specifically delineated and authorized by the
  13 parties’ Stipulation and this Order (see section 5, supra); nor shall a Receiving Party
  14 publish, release, leak, post, or disseminate Protected Material/Confidential Documents
  15 to any news media, member of the press, website, or public forum (except as permitted
  16 under this Order regarding filings with the Court in this action and under seal).
  17 9.       FINAL DISPOSITION.
  18          Unless otherwise ordered or agreed in writing by the Producing Party, within
  19 thirty (30) days after the final termination of this action (defined as the dismissal or
  20 entry of judgment by the above named Court, or if an appeal is filed, the disposition of
  21 the appeal), upon written request by the Producing Party, each Receiving Party must
  22 return all Protected Material to the Producing Party – whether retained by the Receiving
  23 Party or its Counsel, Experts, Professional Vendors, agents, or any non-party to whom
  24 the Receiving Party produced or shared such records or information. As used in this
  25 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  26 summaries or any other form of reproducing or capturing any of the Protected Material,
  27 regardless of the medium (hardcopy, electronic, or otherwise) in which such Protected
  28
                                                 17
                           PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 18 of 20 Page ID #:475




   1 Material is stored or retained.
   2         In the alternative, at the discretion of the Receiving Party, the Receiving Party
   3 may destroy some or all of the Protected Material instead of returning it – unless such
   4 Protected Material is an original, in which case, the Receiving Party must obtain the
   5 Producing Party’s written consent before destroying such original Protected Material.
   6         Whether the Protected Material is returned or destroyed, the Receiving Party
   7 must submit a written certification to the Producing Party (and, if not the same person
   8 or entity, to the Designating Party) within thirty (30) days of the aforementioned written
   9 request by the Designating Party that specifically identifies (by category, where
  10 appropriate) all the Protected Material that was returned or destroyed and that affirms
  11 that the Receiving Party has not retained any copies, abstracts, compilations, summaries
  12 or other forms of reproducing or capturing any of the Protected material (in any
  13 medium, including but not limited to any hardcopy, electronic or digital copy, or
  14 otherwise).
  15         Notwithstanding this provision, Counsel are entitled to retain an archival copy of
  16 all pleadings, motion papers, transcripts, legal memoranda or other documents filed
  17 with the Court in this action, as well as any correspondence or attorney work product
  18 prepared by Counsel for the Receiving Party, even if such materials contain Protected
  19 Material; however, any such archival copies that contain or constitute Protected
  20 Material remain subject to this Protective Order as set forth in Section 2, above. This
  21 Court shall retain jurisdiction in the event that a Designating Party elects to seek
  22 enforcement of this Order, including sanctions for violation of the parties’ Stipulation
  23 and this Order.
  24 10.     MISCELLANEOUS.
  25         10.1. Right to Further Relief. Nothing in the parties’ Stipulation or this Order
  26 abridges the right of any person to seek its modification by the Court in the future.
  27 / / /
  28
                                                 18
                          PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 19 of 20 Page ID #:476




   1        10.2. Right to Assert Other Objections. By stipulating to the entry of this
   2 Protective Order pursuant to the parties’ Stipulation, no Party waives any right it
   3 otherwise would have to object to disclosing or producing any information or item on
   4 any ground not addressed in the parties’ Stipulation or this Order. Similarly, no Party
   5 waives any right to object on any ground to use in evidence any of the material covered
   6 by the parties’ Stipulation and this Protective Order.
   7        The provisions of the parties’ Stipulation and this Protective Order shall be in
   8 effect until further Order of the Court.
   9        IT IS SO ORDERED.
  10
  11 Dated: August 13, 2021                     _____________________________________
                                                HONORABLE KENLY KIYA KATO
  12                                            UNITED STATES MAGISTRATE JUDGE
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  19
                         PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
Case 5:21-cv-00526-JAK-KK Document 20 Filed 08/13/21 Page 20 of 20 Page ID #:477




   1 Respectfully Submitted By:
     Eugene P. Ramirez (State Bar No. 134865)
   2   epr@manningllp.com
     Tony M. Sain (State Bar No. 251626)
   3  tms@manningllp.com
     Garros Chan (State Bar No. 320561)
   4  akk@manningllp.com
     MANNING & KASS
   5 ELLROD, RAMIREZ, TRESTER LLP
     801 S. Figueroa St, 15th Floor
   6 Los Angeles, California 90017-3012
     Telephone: (213) 624-6900
   7 Facsimile: (213) 624-6999
   8 Attorneys for Defendants, COUNTY OF
   9 RIVERSIDE and MATT BORDEN
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             20
                        PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
